Citation Nr: 1741839	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-40 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a left hip disability, to include as secondary to the left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel




INTRODUCTION

The Veteran had active duty training with the Army National Guard from November 1987 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In October 2014, the Board remanded the case to the RO for additional development. In June 2016, the Board found that there was compliance with the prior remand, and denied the Veteran's claims. However, as will be discussed further below, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (the Court of CAVC). In April 2017, the Court, based on a Joint Motion for Remand (JMR), vacated the Board's denial and remanded the issue for further development and readjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2016 Board decision denied the Veteran's claims and indicated that the Veteran failed to attend his scheduled VA examinations. However, in a July 2016 correspondence, the Veteran asserts that he never received notice of a scheduled VA examination. The Veteran contends that he informed the VA of his new mailing address, but that mail was still being sent to the wrong mailing address. 

As noted in the JMR, the parties agree that a vacatur and remand is warranted to provide the Veteran a new VA examination and sufficient notice of such VA examination. The parties agree that the documents of record do not support a finding that VA mailed the Veteran notice of the examination. Instead, the documentation indicates that the medical center was unable to contact the Veteran, that the Veteran's address and phone number was unknown, and that the medical center did not review the inquiry and cancelled the examination without contacting the Veteran. Therefore, upon remand, the Board directs the AOJ to reschedule the medical examinations and ensure that VA follows proper procedures for scheduling the examination. The notification letter is to be associated with the Veteran's electronic claims file.

Additionally, as noted in the JMR, a March 7, 1992 report of medical history indicates that the Veteran had a general discharge due to a left knee injury. However, it is unclear whether the Veteran's entire service treatment records has been associated with the Veteran's electronic claims record. Therefore, as directed by the JMR, the Board remands this matter to ensure that all service medical records are associated with the Veteran's claims record. 

Accordingly, the case is REMANDED for the following action:

1. To the extent possible, obtain any outstanding service treatment records. Should they exist, associate them with the electronic claims file. See April 2017 JMR (noting a March 7, 1992 report of medical history indicates that the Veteran had a general discharge due to a left knee injury).

Should they be unavailable, such must be noted in the record and the Veteran must be notified pursuant to 38 C.F.R. § 3.159 (e) (2016).

2. Obtain any outstanding VA or private treatment records relevant to the claim. Should they exist, associate such with the electronic claims record.

3. Thereafter, schedule the Veteran for an appropriate VA examination(s) regarding the etiology of left knee and hip disabilities. Properly notify the Veteran of the scheduled examination(s) by sending notice of the details of the examination to the Veteran at his correct address. Send the notice with sufficient time in advance to allow the Veteran to attend the examination. Include such notification of the Veteran's scheduled examination(s) in the Veteran's electronic claims file. If the examination appointment is scheduled by telephone, this communication must be documented and added to the
electronic claims folder. 

The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. The examiner should obtain a history from the Veteran. All necessary tests should be conducted. 

The examiner is to specifically address the following:

(a) It is at least as likely as not that any diagnosed left knee disability began during or is otherwise attributable to the Veteran's ACDUTRA completed from November 1987 to March 1988?

(b) Is it at least as likely as not that any diagnosed left hip disability is caused or aggravated by the left knee disability?

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. After the development directed above has been completed, and after any additional development deemed necessary, readjudicate the issues on appeal. If a benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


